Case 1:19-cv-25217-DPG Document 7 Entered on FLSD Docket 12/20/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION



  COMMODITIES & MINERALS
  ENTERPRISE LTD.,

                                Petitioner,
  v.                                                Case No.

  CVG FERROMINERA ORINOCO, C.A.,

                                Respondent.


                      AFFIDAVIT OF BRUCE G. PAULSEN
          IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARDS

 STATE OF NEW YORK  )
                    ) ss.:
 COUNTY OF NEW YORK )

                BRUCE G. PAULSEN, being duly sworn, deposes and says:

        1.      I am a member of the law firm of Seward & Kissel LLP, counsel for Petitioner

 Commodities & Minerals Enterprise Ltd. (“Petitioner” or “CME”) in the above-referenced matter.

 I also served as counsel to CME in connection with the underlying arbitration proceedings; as

 such, I have gained personal knowledge of the documents and facts referenced herein and, if called

 to testify, could and would competently testify thereto.

        2.      Attached hereto as Exhibit 1 is a true and correct copy of the Final Award issued

 on December 20, 2018, designated as Award No. 4358, together with Appendices A and B (the

 “Final Award”) issued by a panel of arbitrators (the “Panel”) under the rules of the Society of

 Maritime Arbitrators (“SMA”) in the proceeding styled In the Matter of the Arbitration between

 Commodities & Minerals Enterprise LTD. v. CVG Ferrominera Orinoco, C.A. Pursuant to the
Case 1:19-cv-25217-DPG Document 7 Entered on FLSD Docket 12/20/2019 Page 2 of 3



 Transfer System Management Contract dated August 7, 2010 (the “TSMC Arbitration”) between

 Petitioner and Respondent CVG Ferrominera Orinoco, C.A. (“Respondent” or “FMO”).

        3.      I certify that I have compared Exhibit 1 with the Final Award sent directly to me

 by the Panel via Federal Express delivery and found it to be a true and complete copy.

        4.      Attached hereto as Exhibit 2 is a true and correct copy of a Federal Express tracking

 report, received from the Chairman of the Panel, reflecting that the Final Award was delivered to

 FMO’s counsel on December 24, 2018.

        5.      Attached hereto as Exhibit 3 is a true and correct copy of the Final Award

 Concerning Claimant’s Motion to Correct the Final Award of December 20, 2018, issued by the

 Panel on February 11, 2019, designated as Award No. 4363 (the “Corrected Award” and together

 with the Final Award, the “Award”).

        6.      I certify that I have compared Exhibit 3 with the Corrected Award sent directly to

 me by the Panel via first class mail and found it to be a true and complete copy.

        7.      Attached hereto as Exhibit 4 is a true and correct copy of a Federal Express tracking

 report, received from the Chairman of the Panel, reflecting that the Corrected Award was delivered

 to FMO’s counsel on February 27, 2019.

        8.      To date, FMO has not, to my knowledge, information, or belief, served on CME or

 filed a motion to vacate, modify, or correct the Award. Nor has FMO made any payments

 whatsoever to CME in satisfaction of the Award.

        9.      Attached hereto as Exhibit 5 is a true and correct copy of the Transfer System

 Management Contract entered into as of August 7, 2010 (the “TSMC”). The parties’ agreement

 to arbitrate is contained at paragraph 41 of the TSMC.

        10.     I certify that I have compared Exhibit 5 with the copy of the TSMC that was




                                                  2
Case 1:19-cv-25217-DPG Document 7 Entered on FLSD Docket 12/20/2019 Page 3 of 3
